DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 09/02/2022 has been entered. Claims 13-18 have been cancelled. Applicant added new claims 27-29. Therefore, claims 1-12 and 19-29 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 1 Toma discloses:
A portable aircraft maintenance stand (10; fig. 8), comprising: a frame assembly (40, 46, 48, 50, 52, 54, 56) having a base portion (40, 48, 54) and an upper portion (50, 56; fig.1, 3, 10); and a deck (42) mounted to the upper portion (50, 56) of the frame assembly, the deck having a cantilevered portion (42a; fig. 3), the deck having a gap (see annotated drawings) configured to receive an engine of an aircraft such that the deck at least partially wraps around the engine (on three sides of the U-shaped top deck), the cantilevered portion of the deck being configured to be positioned vertically above a wing of the aircraft (where the wing would be located between 42 and 40), the engine being mounted to the wing (further limiting intended use as described above), while the base portion of the frame assembly (48, 54) is positioned vertically below the wing (once the wing is located between 40 and 42). 


    PNG
    media_image1.png
    772
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    698
    media_image2.png
    Greyscale

	In regards to claim 2 Toma discloses the upper portion (50, 56) of the frame assembly is vertically adjustable (via actuators 70 & 72) relative to the base portion (40, 48, 54).
	In regards to claim 3 Toma discloses the frame assembly includes first and second stair sections (120 including 122 & 124), at least one of the stair sections (lower section 122) being automatically adjustable (via roller plates 134B and 136B) in response to the upper portion (124) being adjusted vertically relative to the base portion (paragraph [0054]; excerpt below).

    PNG
    media_image3.png
    264
    569
    media_image3.png
    Greyscale

	In regards to claim 4 Toma discloses the frame assembly further comprises a screw jack assembly (as described in paragraph [0038]; excerpt below) operable to vertically adjust the upper portion relative to the base portion.

    PNG
    media_image4.png
    109
    574
    media_image4.png
    Greyscale

	In regards to claim 6 Toma discloses a handrail assembly (110) mounted to the deck (fig. 1), the handrail assembly including at least one height adjustable section (height of the handrail is height adjustable as the deck itself moves vertically via actuators 70 & 72).
	In regards to claim 7 Toma discloses the handrail assembly includes at least one width adjustable member (member 112E/D being made narrower when 112D is slid away making the overall width of handrail only 112E; fig. 15/16; to clarify, width adjustment can be attained by either telescopic members or movable/removable members).
	In regards to claim 8 Toma discloses the handrail assembly includes at least one removable section (as described in paragraph [0049]; excerpt below).

    PNG
    media_image5.png
    423
    585
    media_image5.png
    Greyscale

In regards to claim 9 Toma discloses the deck includes a plurality of deck sliders (84C, 84D and 84B; fig. 14, 16), at least some of the deck sliders being adjustable into and out of the gap to adjust a size of the gap (as described in paragraph [0067]; excerpt below).

    PNG
    media_image6.png
    288
    575
    media_image6.png
    Greyscale

In regards to claim 10 Toma discloses the engine includes a vertically oriented nacelle (further narrowing intended use limitation) and a plurality of horizontally oriented rotor blades, and the deck is positioned vertically below the rotor blades (when the engine nacelle is placed into the gap).
In regards to claim 12 Toma discloses the deck is adjustable in height between about 15 feet and about 20 feet (paragraph [0036]; excerpt below; examiner takes the position that thirteen feet falls within the range of “about 15 feet and 25 feet falls within the range of about 20 feet). If it was found that this rejection of claim 12 is out of the claimed range, examiner presents 103 rejection as detailed under 35 U.S.C. 103 section below.

    PNG
    media_image7.png
    185
    571
    media_image7.png
    Greyscale

	Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 19 Toma discloses:
	A portable aircraft maintenance stand (10; fig. 8), comprising: a horizontally oriented deck (42); a handrail assembly (110, 112) extending around a perimeter of the deck (fig. 14); a frame assembly (40, 46, 48, 50, 52, 54, 56) supporting the deck (fig. 8); and at least one flight of stairs (122/124) providing access to the deck; wherein the deck is configured to (intended use): at least partially extend around a nacelle of an engine of an aircraft (when the nacelle of aircraft engine is placed in the gap on deck 42); and extend between a horizontally oriented rotor blade of the engine and a top surface of a wing of the aircraft (when the nacelle of aircraft engine is placed in the gap on deck 42).
	In regards to claim 20 Toma discloses the frame assembly is operable to vertically adjust a height of the deck (via actuators 70 & 72).
	Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 21 Toma discloses: 
	A portable aircraft maintenance stand (10; fig. 8) comprising: a frame assembly (40, 46, 48, 50, 52, 54, 56); and a deck (42) coupled to the frame assembly, the deck including a cantilevered portion (42a; fig. 3) configured to at least partially extend over a wing of an aircraft (once the wing is located between 40 and 42); wherein the deck includes a gap (see annotated drawings) sized to receive an engine of the aircraft such that the deck at least partially wraps around the engine (on three sides of the U-shaped top deck). 

    PNG
    media_image2.png
    730
    698
    media_image2.png
    Greyscale

In regards to claim 22 Toma discloses the deck at least partially extends over the wing of the aircraft (further limiting intended use; once the wing is located between 40 and 42) and the deck at least partially wraps around the engine (on three sides of the U-shaped top deck when the engine nacelle is placed into the gap).
In regards to claim 23 Toma discloses the engine includes a vertically oriented nacelle (further narrowing intended use limitation) and a plurality of horizontally oriented rotor blades, and the deck is positioned vertically below the rotor blades (when the engine nacelle is placed into the gap).
In regards to claim 24 Toma discloses the deck is adjustable vertically (via actuators 70 & 72).
In regards to claim 25 Toma discloses the deck includes a plurality of deck sliders (84C, 84D and 84B; fig. 14, 16), at least some of the deck sliders being adjustable into and out of the gap to adjust a size of the gap (as described in paragraph [0067]; excerpt below).

    PNG
    media_image6.png
    288
    575
    media_image6.png
    Greyscale

In regards to claim 26 Toma discloses a handrail assembly (110) mounted to the deck (fig. 1), the handrail assembly including at least one height adjustable section (height of the handrail is height adjustable as the deck itself moves vertically via actuators 70 & 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 4 above, and further in view of Henry, US (2017/0356207).
In regards to claim 5 while Toma discloses a screw jack, it does not disclose at least four screw jacks that are linked together and operably concurrently using a single rotation input.
However, Henry teaches at least four screw jacks (four screw jacks 140/142; fig. 2B) that are linked together (via 145s, 144s & 146) and operably concurrently using a single rotation input (rotation of paddlewheel 170; fig. 2E).
Therefore, before the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the screw jack assembly taught by Henry in place of or in addition to the actuators of Toma which would provide the predictable result of allowing the raising and lowering of the frame structure in an even balanced rate that maintains the decks at a horizontal level throughout the raising and lowering process. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
In regards to claim 11 Toma does not disclose the frame assembly has a maximum width of less than 15 feet and a maximum length of less than 20 feet.
However, it would have been an obvious matter of design choice to modify the structure of the frame assembly to have maximum width of less than 15 feet and a maximum length of less than 20 feet since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art would predictably find that the above sizes would allow for the frame assembly to assume a compact enough configuration which makes it easier for storage and transportation or to adjust for different purposes as needed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
If it was found that the 102 rejection of claim 12 above is out of the claimed range, examiner presents the following rejection. 
In regards to claim 12 while Toma discloses the deck is adjustable in height between about 13 feet and about 25 feet; Toma does not disclose the deck is adjustable in height between about 15 feet and about 20 feet.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to have the deck adjustable in height between about 15 and about 20 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
In regards to claim 27 while Toma disclose the gap is configured to receive an engine of an aircraft such that the deck at least partially wraps around the engine (on three sides of the U-shaped top deck), the cantilevered portion (42a; fig. 3) of the deck being configured to be positioned vertically above a wing of the aircraft (where the wing would be located between 42 and 40), the engine being mounted to the wing (further limiting intended use), while the base portion of the frame assembly (48, 54) is positioned vertically below the wing (once the wing is located between 40 and 42).
In regards to claim 27 Toma does not explicitly disclose the gap is configured to receive an engine of a V-22 aircraft … the deck being configured to be positioned vertically above a wing of the V-22 aircraft.
However, it would have been an obvious matter of design choice to modify the structure of the frame assembly of Toma to accommodate engine of a V-22 aircraft, since such a modification would have involved a mere change in the size (height, length, width of gap, etc.) of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art before the effective filing date of the claimed invention, would have found it obvious to utilize the well servicing unit of Toma which would have predictably provided for a convenient setting to perform maintenance, service, paint, etc. on object of any reasonably similar dimension such as specifically dimensioned well structures or other objects such as an aircraft or specifically a V-22 aircraft among other different kinds of aircrafts (Note that the aircraft being V-22 or other kind is not positively recited in the claim as also re-confirmed by applicant in the remarks sections; see pages 5-6 as marked at the bottom of the remarks section) since the invention of Toma is for performing service.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
In regards to claims 28 and 29 Toma does not disclose an aircraft and the aircraft being a V-22 aircraft.
Examiner takes Official Notice that V-22 aircrafts also known as Bell Boeing V-22 Osprey which utilizes Rolls-Royce T406 engine are old and well-known in the art. As described above; one of ordinary skill in the art before the effective filing date of the claimed invention, would have found it obvious to utilize the well servicing unit of Toma (which would have predictably provided for a convenient setting) to perform maintenance, service, paint, etc. on Bell Boeing V-22 Osprey aircraft among other different kinds of aircrafts since the invention of Toma is for performing service. Note that applicant did not invent Bell Boeing V-22 Osprey or any of its components i.e. engine, wing, rotor, etc.; instead the invention is directed to the portable maintenance stand. Hence, examiner provides and takes the position that one of ordinary skill in the art when trying to perform service and/or maintenance on an aircraft, would look at different stands, platforms, frame structures, etc. in the field of maintenance/servicing; from which point to modify the size i.e. height, length, width of gap, etc. [of Toma] would only require routine skill in the art to best fit the aircraft onto which work is being perform. 

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive:
Applicant argues “Toma lacks any disclosure of an aircraft, aircraft engine, or aircraft wing and provides no discussion of how the structure it teaches could be configured to receive an engine of an aircraft … if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus … The Office cannot reasonably maintain that Fig. 8 is a singular species, and the Office cannot reasonably maintain that Fig. 8 is inherently configured to receive an aircraft engine, which engine is both at least partially "vertically above a wing of the aircraft … Every prima facie rejection under 35 U.S.C. §§ 102-103 requires a finding that the cited prior art discloses all of the elements of a pending claim (MPEP 2131 & 2142). "Features of an apparatus may be recited either structurally or functionally." (MPEP 2114(I)). All pending claims feature a stand that is (i) configured to receive an engine of an aircraft and also (ii) configured in relation to a wing of the aircraft. Toma does not disclose an engine, aircraft, or wing"” examiner respectfully disagrees and presents that: (A) Firstly, it is clear per applicant’s own arguments (on pages 5-6 as marked at the bottom of the remarks section) that the aircraft and subsequently the engine, the wing and any the components of the aircraft are not positively recites nor required by the claims. Applicant clearly stated “Neither "configured to receive" nor "configured to be positioned" is a synonym or species of "comprising". The portable aircraft maintenance stand of claim 1 therefore need not comprise an engine, wing, or aircraft”; hence it appears contradictory to applicant’s own arguments to object/argue against reference Toma for not having an aircraft. (B) secondly, examiner presents that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]) - in this case, the prior art is configured to meet the limitations as claimed.  Note for claim 1 for example, no dimensions are specified. (C) finally, with respect to a provided 103 and obviousness statement as provided in the detailed office action, the examiner takes the position that one of ordinary skill in the art when trying to perform service and/or maintenance on an aircraft, would look at different stands, platforms, frame structures, etc. in the field of maintenance/servicing; from which point to modify the size i.e. height, length, width of gap, etc. would only require routine skill in the art to best fit the aircraft onto which work is being perform.
Applicant argues “Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-know” - examiner notes this argument is moot since no Official Notices was utilized in the rejection of 03/08/2022. 

Applicant argues “Claim 4 features, "wherein the frame assembly further comprises a screw jack assembly operable to vertically adjust the upper portion relative to the base portion" (emphasis added). Toma discloses "screw-jacks" in a single sentence, "In some cases, self-locking actuators 70 or 72 may be used, such as screw-jacks (not shown)" (Toma, page 4, paragraph [00381). Fig. 8 of Toma lacks screw-jacks, and thus, Toma cannot anticipate pending claim 4” examiner respectfully disagrees and presents that Toma’s statement of “self-locking actuators 70 or 72 may be used, such as screw-jacks” in paragraph [0038]) sufficiently discloses a screw jack assembly even if not separately shown in the drawings is adequately disclosed/described for a person of ordinary skill in the art to understood its utility.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634